Name: Commission Regulation (EC) No 1224/96 of 28 June 1996 amending Regulation (EC) No 1482/95 determining as a transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  agri-foodstuffs
 Date Published: nan

 No L 161 /70 I EN 1 Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1224/96 of 28 June 1996 amending Regulation (EC) No 1482/95 determining as a transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof and the Council on the Commission proposal for the amendment of Article 18 of Council Regulation (EEC) No 2913/92 (4), as amended by Commission Regulation (EEC) No 2454/93 (*), application of the provisional measures provided for by Regulation (EC) No 1482/95 should be extended immediately, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations ('), amended by Regulation (EC) No 1 193/96 (2), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas the possibility of adopting transitional measures under Regulation (EC) No 3290/94 was extended until 30 June 1997 by Council Regulation (EC) No 1193/96 of 26 June 1996 extending the period for the adoption of the transitional measures necessary in the agricultural sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations; Whereas Regulation (EC) No 1482/95 (3) lays down transi ­ tional measures, applicable until 30 June 1996, to facili ­ tate the introduction of the arrangements to be applied under the Agreements concluded during the Uruguay Round negotiations; whereas, in order to prevent diver ­ sions of trade and pending a decision from Parliament HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 1 ) of Regulation (EC) No 1482/95, the date *30 June 1996' is hereby replaced by '30 June 1997'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12 . 1994, p. 105. (2) See page 1 of this Official Journal . (3) OJ No L 145, 29. 6. 1995, p. 43 . 0 OJ No L 302, 19 . 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 .